[Air Methods Corporation Letterhead] March 19, 2010 By UPS overnight delivery U.S. Securities and Exchange Commission treet NE Washington, DC 20549-7010 Attn: Amanda Ravitz – Branch Chief- Legal Re: Air Methods Corporation Pre-Effective Amendment No. 2 to Form S-3 Filed March 19, 2010 File No. 333-163467 Dear Ms. Ravitz: We are in receipt of your comment letter dated February 19, 2010 with regard to Pre-Effective Amendment No. 1 to the Company’s Registration Statement on Form S-3 filed on January 29, 2010.Earlier today, we filed a Pre-Effective Amendment No. 2 to this Registration Statement that we believe was fully responsive to your comment letter.As a courtesy, a copy of this Pre-Effective Amendment is enclosed, marked to show the changes from the original Registration Statement. The Company acknowledges that it is (a) responsible for the adequacy and accuracy of the disclosure in the filing, (b) that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing, and (c) that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate your consideration of these matters.If you have any questions, please feel free to contact me at (303) 792-7591. Regards, /s/ Trent J. Carman Trent J. Carman Chief Financial Officer Enclosures CC: Crystal L. Gordon, Davis Graham and Stubbs LLP Peter H. Schwartz, Davis Graham and Stubbs LLP
